Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 11,12, 14 – 16, 18 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art found was Walton US (20060022866). Walton teaches:
an antenna system having a plurality of antennas set up for reception and configured in various positions in a direction in which the radar sensor is angle- resolving (The system includes at least one transmitting antenna and at least one receiving antenna. In one exemplary embodiment which includes multiple transmitting and/or receiving antennas, the receiving antennas may be arranged in at least one linear array to provide spatially distributed data to facilitate the determination of the angle and range estimates of the obstacle(s)(0005))
a control and evaluation device that is configured to, for an operating mode in which at least one antenna of the radar sensor that is set up to transmit sends out a signal (In one exemplary embodiment which includes multiple transmitting and/or receiving antennas(0005))
that is received by the plurality of antennas that are set up for reception (In one exemplary embodiment which includes multiple transmitting and/or receiving antennas(0005))
carry out an estimation of an angle of a radar target in the operating mode (In another embodiment, the location (e.g., distance and/or angle) of an obstacle may be estimated by deriving angle and range distribution data from the I signals and the Q signals(0075))
wherein in the operating mode, for an individual estimation of the angle of the radar target, the control and evaluation device is configured to determine respective individual distances of the radar target for respective evaluation channels (In another embodiment, the location (e.g., distance and/or angle) of an obstacle may be estimated by deriving angle and range distribution data from the I signals and the Q signals(0075))
which correspond to different configurations of the at least one antenna that is set up to transmit (In one exemplary embodiment which includes multiple transmitting and/or receiving antennas(0005))
and the plurality of antennas set up for reception and to use the individual distances in the individual estimation of the angle of the radar target (the receiving antennas may be arranged in at least one linear array to provide spatially distributed data to facilitate the determination of the angle and range estimates of the obstacle(s)(0005))
However, Walton nor any other prior art teaches wherein the control and evaluation device is configured, in the operating mode, for the individual estimation of the angle of the radar target to carry out a first estimation of the angle based on amplitude and/or phase relations between signals of each of the evaluation channels and, if a plurality of possible angle values are received as an ambiguous result of the first estimation of the angle, to select one of the possible angle values as a result of the estimation of the angle, based on the individually determined distances; and wherein the control and evaluation device is configured, in the operating mode, for the selection of the one of the possible angle values received as the ambiguous result of a first estimation of the angle, to carry out a second estimation of the angle based on 108098710.12U.S. Pat. App. Ser. No. 16/957,509 Attorney Docket No. BOSC.P11918US/1001110472 Office Action of March 22, 2022 the equation sin 0 = -Adi / yi, where 0 designates the angle to be estimated in the second estimation, i designates an evaluation channel, Adi designates the difference between an individually determined distance for the evaluation channel i and a distance of a reference antenna position, and yi designates an antenna position for the evaluation channel i relative to the reference antenna position; and to select the one of the possible angle values based on a comparison of a result of the second estimation of the angle with the possible angle values obtained in the first estimation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTEM MELKUNOV whose telephone number is (571)272-3331. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARTEM MELKUNOV/Examiner, Art Unit 3648                                                                                                                                                                                                        

/BERNARR E GREGORY/Primary Examiner, Art Unit 3648